
	
		II
		Calendar No. 438
		110th CONGRESS
		1st Session
		S. 1845
		[Report No. 110–203]
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2007
			Mr. Whitehouse (for
			 himself, Mr. Leahy, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			October 23, 2007
			Reported by Mr. Leahy,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for limitations in certain communications
		  between the Department of Justice and the White House Office relating to civil
		  and criminal investigations, and for other purposes.
	
	
		1.DefinitionsIn this Act—
			(1)the term
			 covered communication—
				(A)means any
			 communication relating to an ongoing investigation conducted by the Department
			 of Justice in any civil or criminal matter (regardless of whether a civil
			 action or criminal indictment or information has been filed); and
				(B)does not include
			 any communication relating to policy, appointments, legislation, budgets,
			 public relations, programmatic matters, intergovernmental relations,
			 administrative or personnel matters, or requests for legal advice;
				(2)the term
			 covered Department of Justice officer means—
				(A)the Attorney
			 General;
				(B)the Deputy
			 Attorney General;
				(C)the Associate
			 Attorney General; and
				(D)any officer or employee designated under
			 section 2(a); and
				(3)the term
			 covered White House officer means—
				(A)the
			 President;
				(B)the Vice
			 President;
				(C)the Counsel to the
			 President;
				(D)the Counselor to the President; and
				(E)any officer or employee designated under
			 section 2(b).
				2.Designation of
			 other covered officers
			(a)Department of
			 Justice
				(1)In
			 generalThe Attorney General may designate any officer or
			 employee of the Department of Justice as a covered Department of Justice
			 officer.
				(2)Nondelegable
			 authorityThe Attorney General may not delegate the authority
			 under paragraph (1) to any officer or employee of the Department of
			 Justice.
				(b)White
			 HouseThe President may designate any officer or employee of the
			 White House Office as a covered White House officer.
			(c)Notification to
			 CongressNot later than 3 days after making a designation under
			 this section, the Attorney General or the President, as the case may be, shall
			 submit a notification of that designation, with an explanation of the necessity
			 of that designation, to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives.
			3.Limitations on
			 communicationsAny covered
			 communication between an officer or employee of the Department of Justice and
			 an officer or employee of the White House Office may only be made between a
			 covered Department of Justice officer and a covered White House officer.
		4.Rule of
			 ConstructionNothing in this
			 Act shall be construed as affecting any limitation on covered communications by
			 the Department of Justice or the White House Office that is more restrictive
			 than the limitations under this Act.
		
	
		1.Short titleThis Act may be cited as the
			 Security from Political Interference
			 in Justice Act of 2007.
		2.DefinitionsIn this Act—
			(1)the term covered
			 communication—
				(A)means any communication
			 relating to an ongoing investigation conducted by the Department of Justice in
			 any civil or criminal matter (regardless of whether a civil action or criminal
			 indictment or information has been filed); and
				(B)does not include any
			 communication relating to policy, appointments, legislation, rulemaking,
			 budgets, public relations, programmatic matters, intergovernmental relations,
			 administrative or personnel matters, appellate litigation, or requests for
			 legal advice;
				(2)the term covered
			 Department of Justice officer means—
				(A)the Attorney
			 General;
				(B)the Deputy Attorney
			 General; and
				(C)the Associate Attorney
			 General; and
				(3)the term covered
			 White House officer means—
				(A)the President;
				(B)the Vice
			 President;
				(C)the Counsel to the
			 President; and
				(D)the Counselor to the President.
				3.Reports to
			 Congress
			(a)Department of Justice
			 reportNot later than 30 days after each January 1 and July 1 of
			 each calendar year, the Attorney General shall submit to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives a report with the name and title of each officer or employee of
			 the Department of Justice who made a covered communication during the 6-month
			 period preceding that January 1 or July 1 with any officer or employee of the
			 Executive Office of the President. The report need not include any covered
			 Department of Justice officer.
			(b)White House
			 reportNot later than 30 days after each January 1 and July 1 of
			 each calendar year, the Counsel to the President shall submit to the Committee
			 on the Judiciary of the Senate and the Committee on the Judiciary of the House
			 of Representatives a report with the name and title of each officer or employee
			 of the Executive Office of the President who made a covered communication
			 during the 6-month period preceding that January 1 or July 1 with any officer
			 or employee of the Department of Justice. The report need not include any
			 covered White House officer.
			Amend the title so as to read:
	 To provide for a reporting requirement regarding communications between
	 the Department of Justice and the White House relating to civil and criminal
	 investigations, and for other purposes..
	
		October 23, 2007
		Reported with an amendment and an amendment to the
		  title
	
